Citation Nr: 1627135	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  04-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for scar, residuals of splinter puncture wound, left thigh.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida promulgated in March 2004, March 2008, August 2010, and September 2010.  

The Veteran's current appeal regarding his service-connected scar, residuals of splinter puncture wound, left thigh, was previously addressed by the Board in September 2006, May 2009, and March 2012.  In September 2006, the Board remanded the case for further development.  By a May 2009 decision, the Board denied the Veteran's claim for a compensable rating for his service-connected scar, residuals of splinter puncture wound.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.  The Board remanded the case again in March 2012 for further development.

In the March 2012 remand, several issues were remanded back for a statement of a case (SOC) to be issued.  The RO issued an SOC in December 2013 for service connection for posttraumatic stress disorder and right knee condition and whether new and material evidence had been received to reopen a claim for instability of the left knee, high blood pressure, back injury and arthritis of the left leg.  The Veteran filed a substantive with this SOC in January 2014.  The substantive appeal also included a request for a live videoconference hearing.  The Veteran is currently awaiting his videoconference hearing for these issues.  These issues are not ripe for appellate review as the RO has certified but not transferred these issues to the Board.  

In January 2015, the RO issued a statement of the case for the following issues:  entitlement to service connection for right hip, gastroesophageal reflux disease, and cubital tunnel syndrome of right arm; entitlement to TDIU; and whether new and material evidence had been received to reopen a claim for service connection for diabetes mellitus and heart disorder.  The Veteran did not file a substantive appeal following the issuance of this statement of the case.  Therefore, these issues have not been appealed to the Board.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).



In August 2015, the Board received a Motion from the Veteran's attorney to Withdraw from Representation of Claimant.  The Board finds that all requirement under 38 C.F.R. § 20.608 have been met.  The Board grants the attorney's motion to withdraw.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In the May 2010 application for TDIU, the Veteran reported that he is unable to work due to his leg, high blood pressure and a back condition.  The Veteran has not asserted that he is unable to work due to his thigh scar.  For this reason, the Board does not find that the issue of TDIU is before the Board at this time.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 supplemental statement of the case, the evidence section includes notification from the Miami VA Medical Center that the Veteran failed to report to his scheduled VA examination on June 9, 2014, August 2, 2014 and October 3, 2014.  This documentation is not include in the claims file and must be obtained.  

Since the Supplemental Statement of the Case (SSOC) was issued in January 2015, several records have been associated with the record.  These records include the Veteran's service treatment records which show the original injury that caused the Veteran's scar.  In addition, records from the VA dated from November 2012 to June 2015 have been obtained.  These documents are relevant and should be considered in a Supplemental Statement of the Case (SSOC) before the issue can be 

considered at the Board.  As no Supplemental Statement of the Case has been issued since January 2015, and the RO has not reviewed this new evidence, the case must be remanded back to the AOJ for review issuance of a new Supplemental Statement the Case.

Accordingly, the case is REMANDED for the following action:

1. Obtain notification from the Miami VA Medical Center that the Veteran failed to report to his scheduled VA examination on June 9, 2014, August 2, 2014 and October 3, 2014.  Ask the VAMC's to provide copies of the letters sent to the Veteran scheduling these examinations.  If, but only if, such documentation cannot be obtained within a reasonable period of time schedule the Veteran for an appropriate VA examination for the evaluation of his service-connected scar, residuals of splinter puncture wound, left thigh.  If such an examination is completed, include a report of such examination in the claims file.  

2.  After the above development has been completed, readjudicate the claim for a compensable evaluation for residuals of splinter puncture wound, left thigh in light of all of the evidence of record, including a review evidence added to the record since January 2015.  The Veteran should be provided with an SSOC as to this issue, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




